DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2021 and 12/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mogo US2009/127954.
Mogo US2009/127954 (abstract; figures 1-15; paragraph [0050]-[0111]) discloses a lubrication device for a vehicle drive-force transmitting apparatus that includes a casing, such that an interior of the casing is sectioned by a partition wall 24 into a gear room and a motor room, and such that a gear mechanism is disposed in the gear room 14,16 while a motor 11 is disposed in the motor room 16,18,20, wherein the lubrication device comprises a communication hole 24a,72 provided through the partition wall and communicating between the gear room and the motor room, the communication hole having a gear-room-side opening and a motor-room-side opening, such that the communication hole opens at the gear-room-side opening in the gear room and opens at the motor-room-side opening in the motor room, wherein the motor-room-side opening is located on an upper side of a bearing (43, fig. 3) which supports the gear mechanism 44 and which is held in a bearing holding wall of the casing, and wherein the gear-room-side opening is provided in the bearing holding wall, and is in held in communication with a gap 43 defined between an inner race and an outer race of the bearing.  
3. The lubrication device according to claim 1, wherein the bearing 43 supporting the gear mechanism is a tapered roller bearing.  
4. The lubrication device according to claim 3, wherein the tapered roller bearing 43 includes a plurality of tapered rollers disposed between the inner and outer races, wherein each of the tapered rollers has a small-diameter axial end face and a large-diameter axial end face that has a diameter larger than a diameter of the small-diameter axial end face, wherein the tapered roller bearing has a roller-small-diameter-side end face and a roller-large-diameter-side end face, such that the small-diameter axial end face of- 22 - each of the tapered rollers constitutes a part of the roller-small-diameter-side end face of the tapered roller bearing while the large-diameter axial end face of each of the tapered rollers constitutes a part of the roller-large-diameter-side end face of the tapered roller bearing, and wherein the gear-room-side opening of the communication hole 72 is located in a position closer to the roller-small-diameter-side end face of the tapered roller bearing than to the roller-large-diameter-side end face of the tapered roller bearing.  
5. The lubrication device according to claim 1, wherein the gear mechanism is a differential device (fig. 3).  
6. The lubrication device according to claim 1, comprising: an oil reservoir provided in a lower portion of the gear room, so as to store therein an oil; and an oil pump 61 by which the oil is to be pumped up through a strainer 69 and is to be supplied to the motor disposed in the motor room (fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogo US2009/127954.
Mogo US2009/127954 discloses the claimed invention except for a plurality of insulation sheets including foam resin layering interposed between the stator core and stator coils.  The Office holds that the use of foam resin sheets interposed between stator cores and stator coils is old and well known in the art.  Thusly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized said omitted feature in Mogo to easily fix the stator coils, prevent thermal degradation or prevent unwanted eddy circuit losses that would undermine the efficiency of the motor.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655